DETAILED ACTION
This action is in response to the submission filed on 8/25/2022.  Claims 1-5, 7, 9-18, 20-23 are presented for examination.  	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 112
Applicant’s arguments regarding the amendments have been fully considered and are persuasive.  The rejections have been withdrawn. 

Response to Arguments - 35 USC § 102/103
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Applicant argues on pages 15-17 that Xometry does not teach the amended claim language. The rejection has been modified to include the Dori reference to address the amended claim language.  




Examiner’s Note
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over “From engineering drawings to 3D CAD models: are we ready now?” (“Dori”), in view of “Xometry User Guide: Instant Quoting Add-In for Solidworks” (“Xometry”).
Regarding claim 1, Dori teaches:
obtaining an electronic illustration of a design of the mechanical part (Dori: Figure 6, “Principle of 3D reconstruction”; page 252, “presence of a gear is extracted”), 

wherein the electronic illustration includes a depiction of the mechanical part and a portion of text (Dori: Figure 6, “Principle of 3D reconstruction”; Figure 5, “Horizontal (top) and vertical (bottom) dimensioning trees of same view”; Figure 1);

detecting a depiction of the mechanical part in the electronic illustration (Dori: page 252, “presence of a gear is extracted”);

extracting the portion of text from the electronic illustration (Dori: page 252, “the raster scanned drawing is vectorized, text is extracted and recognized, the dimensioning is
analysed, ‘syntactic’ features, such as crosshatching patterns, are identified and functional information such as the presence of a gear is extracted”), wherein extracting the portion of text comprises: 

detecting a position of the portion of text relative to a position of the depiction of the mechanical part (Dori: page 248, “Leader pairs are also matched with their accompanying text boxes which are located and extracted for further OCR…Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”; if the dimension is associated with the corresponding geometry site of the drawing, this is detecting a position of the text relative to the position of the mechanical part), and

matching at least a subset of the portion of text to a predefined text pattern (Dori: page 248, “Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is
performed by using a 2D grammar; each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”; page 251, “basic template matching for extracting specific patterns”; page 252, “the raster scanned drawing is vectorized, text is extracted and recognized”; the specific patterns and recognized text are considered ‘predefined’);

assigning to the portion of text based on the matching predefined text pattern, a first classification of a series of classifications that corresponds to a type of information included in the matching predefined text pattern (Dori: page 244, “There is a difference between the customary physical text/graphics layer separation, in which small connected components are classified as text, while line art is classified as graphics, and our logical or functional layer
separation. For instance, we advocate the classification of text components into one of the scene or one of the language layers according to its function. Alphanumeric characters and accompanying characteristic symbols, which are part of a dimension set or product description,
are part of the language or annotation layer, while text which is part of the product itself (plaques, control panels etc.) is associated with the scene, image layer. Analogously,
parallel slanted lines used to indicate crosshatching, for instance, belong to the annotation layer, as they represent a section in matter”; the recognized alphanumeric characters are the predefined text pattern which are classified as text), 

wherein the first classification is assigned based on the detected position of the portion of text (Dori: page 248, “Leader pairs are also matched with their accompanying text boxes which are located and extracted for further OCR…Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”; page 244, “These include primarily wires (a generic name for bars (straight line segments)) and circular arcs, accompanying text and domain-specific symbols”; page 244, “There is a difference between the customary physical text/graphics layer separation, in which small connected components are classified as text, while line art is classified as graphics, and our logical or functional layer separation. For instance, we advocate the classification of text components into one of the scene or one of the language layers according to its function. Alphanumeric characters and accompanying characteristic symbols, which are part of a dimension set or product description, are part of the language or annotation layer, while text which is part of the product itself (plaques, control panels etc.) is associated with the scene, image layer”; if the dimension is associated with the corresponding geometry site of the drawing, this is detecting a position of the text relative to the position of the mechanical part; if text is ‘accompanying’ it is assigned based on its position); 


Dori teaches that small connected components are classified as text but does not teach that rules are generated based on the text. Xometry does teach:

A computer-implemented method for automatically providing an estimated production value for a mechanical part (Xometry: page 30, “How to add parts to your quote”, “How to create a PDF version of your quote”, “Click Review Quote to see all of the parts, in your quote, add parts, add certifications, and checkout”):

processing the portion of text using a rules engine, wherein the processing of the portion of text includes: identifying a first rule of multiple rules in the rules engine; and generating a modification value for the mechanical part based on information included in the first rule in the rules engine (note: paragraph [0057] of the publication states “The rule engine can inspect the extracted text from the design drawings and performs one or more tasks based on the extracted text. Examples of such tasks include adjusting a cost of a line item in a quote, adjusting a payout to a vendor, adjusting a lead time guarantee, generating a prompt for more information, generating a prompt for an adjustment to the design, generating a prompt for a go/no-go decision from a designer of the product, rejecting the order, and generating instructions for fulfillment verification (quality control)”; these limitations are therefore interpreted to mean that a cost is modified based on what the text says; Xometry: page 15, “You can assign a material by right clicking on the Edit Material icon in the design tree. If you already know your part is going to machined from Aluminum 6061-T6, you can set your material in the design tree and Xometry for SOLIDWORKS will do the work for you! If you change away from that material, you will be prompted to Update Quote. You can update your quote after any change or you can wait until you have made all required changes”; in this case, the text is a selected material, which then adjusts the quote); 

generating the estimated production value for the mechanical part that includes the modification value (Xometry: page 5, “quote to be updated after changing the part file material”; page 13, “If you change away from that material, you will be prompted to Update Quote. You can update your quote after any change or you can wait until you have made all required changes”; page 30, “How to add parts to your quote”, “How to create a PDF version of your quote”, “Click Review Quote to see all of the parts, in your quote, add parts, add certifications, and checkout”); and 

providing the estimated production value for the mechanical part to a client computing device associated with a client (Xometry: page 30, “How to add parts to your quote”, “How to create a PDF version of your quote”, “Click Review Quote to see all of the parts, in your quote, add parts, add certifications, and checkout”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dori (directed to detecting and classifying text patterns) with Xometry (directed to estimating cost based on text) and arrived at detecting and classifying text patterns and estimating cost. One of ordinary skill in the art would have been motivated to make such a combination to easily “modify your design if needed… Specify any special features… Add and quote additional parts as relevant…Review your quote and order”, which is clearly desirable to one of ordinary skill (Xometry: page 6).

Regarding claim 2, Dori and Xometry teach:
The computer-implemented method of claim 1: 

wherein detecting the position of the portion of text relative to the position of the depiction of the mechanical part comprises deriving a first position for a region of the depiction of the mechanical part and a second position for the portion of text included in the electronic illustration; and wherein the method further comprises associating the portion of text with the region of the depiction of the mechanical part based on determining that the first position of the region of the depiction of the mechanical part is within a threshold proximity of the second position of the portion of text, wherein the first classification assigned further based on the association between the portion of text and the region of the depiction of the mechanical part (this claim merely is stating that the text is associated with the part due to its proximity; Dori: page 248, “Leader pairs are also matched with their accompanying text boxes which are located and extracted for further OCR…Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”; if the dimension is associated with the corresponding geometry site of the drawing, this is detecting a position of the text relative to the position of the mechanical part; if text is ‘accompanying’ it is assigned based on its position).

Regarding claim 3, Dori does not teach but Xometry does teach:
The computer-implemented method of claim 1, further comprising: 

generating an initial production value indicative of an initial value to manufacture the mechanical part based on inspecting only the depiction of the mechanical part Xometry: page 15, “Part Summary”, “Simple_Bracket_A”, “Unit Price” “$425.48”), wherein the estimated production value modifies the initial production value based on the modification value (Xometry: page 26, “$634.07” adding the finish standard (a modification value) modifies the production value). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dori (directed to detecting and classifying text patterns) with Xometry (directed to estimating cost based on text) and arrived at detecting and classifying text patterns and estimating cost. One of ordinary skill in the art would have been motivated to make such a combination to easily “modify your design if needed… Specify any special features… Add and quote additional parts as relevant…Review your quote and order”, which is clearly desirable to one of ordinary skill (Xometry: page 6).

Regarding claim 4, Dori and Xometry teach: 
The computer-implemented method of claim 1, wherein matching at least the subset of the portion of text to the predefined text pattern further comprises: deriving a text type of each character in the portion of text; and combining characters in the portion of text of a common text type, wherein the combined characters of the common text type are matched to the predefined text pattern (this claim is merely stating that the string of text is a combined statement to create one statement; Dori: page 244, “There is a difference between the customary physical text/graphics layer separation, in which small connected components are classified as text, while line art is classified as graphics, and our logical or functional layer separation. For instance, we advocate the classification of text components into one of the scene or one of the language layers according to its function. Alphanumeric characters and accompanying characteristic symbols, which are part of a dimension set or product description, are part of the language or annotation layer).

Regarding claim 5, Dori and Xometry teach:
The computer-implemented method of claim 4, further comprising: 
comparing a first character comprising a symbol text type in the portion of text with a repository of known symbols to derive a first definition of the first character; and identifying a series of characters of various text types, the series of characters including the first character and a second set of characters of another text type, wherein the series of characters are matched to the predefined text pattern and are utilized in classifying the portion of text (For the purposes of examination, the claim is interpreted to mean that the symbols such as “Ø” are understood by the software and that the series of text is combined to create a “text pattern” which is understood by the software; Dori: page 244, “functional symbols, such as the cross in a
bail bearing centre”; page 245, “Symbol and character recognition is included as a module in some systems. The characters in strings can be recognized using one of the many available
optical character recognition (OCR) techniques. Technical symbols are more difficult to recognize, but various specialized methods exist for this purpose”).

Regarding claim 7, Dori and Xometry teach:
The computer-implemented method of claim 1, wherein matching at least the subset of the portion of text to a predefined text pattern includes: 
processing the portion of text with a series of regular expressions to match the subset of the portion of text to one or more of the series of regular expressions (note: para [0037] of the publication states “text patterns can include a related series of characters that represent an instruction or specification of the mechanical part”; page 244, “formal, standard-based language that expresses dimensioning, tolerancing and manufacturing instructions and
specifications (surface quality, welding etc.)”).

Regarding claim 9, Dori does not teach but Xometry does teach:
The computer-implemented method of claim 1, wherein providing the estimated production value for the mechanical part to the client device associated with the client further includes: generating a line-item report that includes multiple line items indicative of modifications to the depiction of the mechanical part based on the portion of text, the line-item report including the estimated production value, the modification value, and a description of the first rule in the rules engine that corresponds to the first classification (note: para [0057] of the publication states “The rule engine can inspect the extracted text from the design drawings and performs one or more tasks based on the extracted text. Examples of such tasks include adjusting a cost of a line item in a quote, adjusting a payout to a vendor, adjusting a lead time guarantee, generating a prompt for more information, generating a prompt for an adjustment to the design, generating a prompt for a go/no-go decision from a designer of the product, rejecting the order, and generating instructions for fulfillment verification (quality control)”; Xometry: page 33, “GENERATE PDF QUOTE”; Features, Material, Finish and Notes indicate the modification values of Simple_Bracket_A and the unit price is the production value; page 10, “Checkout is completed on the Xometry website. After selecting checkout, you will be prompted to agree that you are ready to proceed to the Xometry checkout page”; the prompt to agree is a prompt for a  go/no-go decision).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dori (directed to detecting and classifying text patterns) with Xometry (directed to estimating cost based on text) and arrived at detecting and classifying text patterns and estimating cost. One of ordinary skill in the art would have been motivated to make such a combination to easily “modify your design if needed… Specify any special features… Add and quote additional parts as relevant…Review your quote and order”, which is clearly desirable to one of ordinary skill (Xometry: page 6).

Regarding claim 10, Dori teaches : 
The computer-implemented method of claim 1, further comprising:

extracting from the electronic illustration, an indicator associated with the portion of text; 
determining that a direction of the indicator identifies a region of the depiction of the mechanical part; associating the portion of text with the region of the depiction of the mechanical part based on the direction of the indicator (Dori: Figures 1 and 6 depict arrows pointing to elements; page 248, “Leader pairs are also matched with their accompanying text boxes which are located and extracted for further OCR…Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; page 245, “Graphics primitives are detected by many systems; the most usual primitives in technical documents in addition to bars are broken lines’, circles and circular arcs, arrowheads, and crosshatched areas”;  each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”); and 


Dori does not teach but Xometry does teach:
applying the modification value to a component of the mechanical part that corresponds to the region of the depiction of the mechanical part associated with the portion of text; wherein assigning the first classification to the portion of text based on the detected position of the portion of text comprises classifying the portion of text based on the region of the depiction of the mechanical part associated with the portion of text (this limitation is interpreted to mean that the text modifies the part; Xometry: page 15, “You can assign a material by right clicking on the Edit Material icon in the design tree. If you already know your part is going to machined from Aluminum 6061-T6, you can set your material in the design tree and Xometry for SOLIDWORKS will do the work for you! If you change away from that material, you will be prompted to Update Quote. You can update your quote after any change or you can wait until you have made all required changes”; in this case, the text is a selected material, which then adjusts the quote).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dori (directed to detecting and classifying text patterns) with Xometry (directed to estimating cost based on text) and arrived at detecting and classifying text patterns and estimating cost. One of ordinary skill in the art would have been motivated to make such a combination to easily “modify your design if needed… Specify any special features… Add and quote additional parts as relevant…Review your quote and order”, which is clearly desirable to one of ordinary skill (Xometry: page 6).

Regarding claim 11, Dori teaches:
A method comprising: 

obtaining an electronic illustration of a component to be manufactured, wherein the electronic illustration includes a depiction of the component and a first text string (Dori: Figure 6, “Principle of 3D reconstruction”; page 252, “the raster scanned drawing is vectorized, text is extracted and recognized, the dimensioning is analysed, ‘syntactic’ features, such as crosshatching patterns, are identified and functional information such as the presence of a gear is extracted”);

identifying a first depiction of the component and a first text string included in the electronic illustration (Dori: Figure 6, “Principle of 3D reconstruction”; page 252, “the raster scanned drawing is vectorized, text is extracted and recognized, the dimensioning is analysed, ‘syntactic’ features, such as crosshatching patterns, are identified and functional information such as the presence of a gear is extracted”); 

extracting the first text string from the electronic illustration (Dori: page 252, “the raster scanned drawing is vectorized, text is extracted and recognized, the dimensioning is
analysed, ‘syntactic’ features, such as crosshatching patterns, are identified and functional information such as the presence of a gear is extracted”), wherein extracting the first text string comprises: 

detecting a position of the first text string relative to a position of the depiction of the mechanical part (Dori: page 248, “Leader pairs are also matched with their accompanying text boxes which are located and extracted for further OCR…Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”; if the dimension is associated with the corresponding geometry site of the drawing, this is detecting a position of the text relative to the position of the mechanical part), and matching at least a subset of the first text string to a predefined text pattern, generating an initial value indicative of a value to manufacture the component based on automatically inspecting the first depiction of the component (Dori: page 244, “text strings belong to different kinds of annotations, such as manufacturing instructions”, “The language or annotation layer contains dimensioning and functional symbols, such as the cross in a
bail bearing centre, threadings, surface quality, welding, manufacturing instructions etc”; page 247, “manufacturing instructions are read and understood etc”);

assigning to the first text string, a first classification, from a series of classifications, that corresponds to a first type of information included in the first text string (Dori: page 244, “There is a difference between the customary physical text/graphics layer separation, in which small connected components are classified as text, while line art is classified as graphics, and our logical or functional layer separation. For instance, we advocate the classification of text components into one of the scene or one of the language layers according to its function. Alphanumeric characters and accompanying characteristic symbols, which are part of a dimension set or product description, are part of the language or annotation layer, while text which is part of the product itself (plaques, control panels etc.) is associated with the scene, image layer. Analogously, parallel slanted lines used to indicate crosshatching, for instance, belong to the annotation layer, as they represent a section in matter”; the recognized alphanumeric characters are the predefined text pattern which are classified as text), wherein the first classification is assigned based on the detected position of the first text string (Dori: page 248, “Leader pairs are also matched with their accompanying text boxes which are located and extracted for further OCR…Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”; page 244, “These include primarily wires (a generic name for bars (straight line segments)) and circular arcs, accompanying text and domain-specific symbols”; page 244, “There is a difference between the customary physical text/graphics layer separation, in which small connected components are classified as text, while line art is classified as graphics, and our logical or functional layer separation. For instance, we advocate the classification of text components into one of the scene or one of the language layers according to its function. Alphanumeric characters and accompanying characteristic symbols, which are part of a dimension set or product description, are part of the language or annotation layer, while text which is part of the product itself (plaques, control panels etc.) is associated with the scene, image layer”; if the dimension is associated with the corresponding geometry site of the drawing, this is detecting a position of the text relative to the position of the mechanical part; if text is ‘accompanying’ it is assigned based on its position);

Dori teaches that small connected components are classified as text but does not teach that rules are generated based on the text. Xometry does teach:
processing the first text string to identify a first rule of multiple rules; generating a first modification value to modify for the component based on information included in the first rule (note: paragraph [0057] of the publication states “The rule engine can inspect the extracted text from the design drawings and performs one or more tasks based on the extracted text. Examples of such tasks include adjusting a cost of a line item in a quote, adjusting a payout to a vendor, adjusting a lead time guarantee, generating a prompt for more information, generating a prompt for an adjustment to the design, generating a prompt for a go/no-go decision from a designer of the product, rejecting the order, and generating instructions for fulfillment verification (quality control)”; these limitations are therefore interpreted to mean that a cost is modified based on what the text says; Xometry: page 15, “You can assign a material by right clicking on the Edit Material icon in the design tree. If you already know your part is going to machined from Aluminum 6061-T6, you can set your material in the design tree and Xometry for SOLIDWORKS will do the work for you! If you change away from that material, you will be prompted to Update Quote. You can update your quote after any change or you can wait until you have made all required changes”; in this case, the text is a selected material, which then adjusts the quote); 

generating an estimated production value for the component that includes the initial value modified by the first modification value (Xometry: page 5, “quote to be updated after changing the part file material”; page 13, “If you change away from that material, you will be prompted to Update Quote. You can update your quote after any change or you can wait until you have made all required changes”; page 30, “How to add parts to your quote”, “How to create a PDF version of your quote”, “Click Review Quote to see all of the parts, in your quote, add parts, add certifications, and checkout”); and

providing the estimated production value for the component to a client device associated with a client (Xometry: page 30, “How to add parts to your quote”, “How to create a PDF version of your quote”, “Click Review Quote to see all of the parts, in your quote, add parts, add certifications, and checkout”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dori (directed to detecting and classifying text patterns) with Xometry (directed to estimating cost based on text) and arrived at detecting and classifying text patterns and estimating cost. One of ordinary skill in the art would have been motivated to make such a combination to easily “modify your design if needed… Specify any special features… Add and quote additional parts as relevant…Review your quote and order”, which is clearly desirable to one of ordinary skill (Xometry: page 6).

Regarding claim 12, Dori teaches: 
The method of claim 11, further comprising: 

identifying a second classification of the set of classifications that corresponds to a second type of information included in the second text string (multiple text strings and multiple classifications are possible; Dori: page 244, “There is a difference between the customary physical text/graphics layer separation, in which small connected components are classified as text, while line art is classified as graphics, and our logical or functional layer
separation. For instance, we advocate the classification of text components into one of the scene or one of the language layers according to its function. Alphanumeric characters and accompanying characteristic symbols, which are part of a dimension set or product description,
are part of the language or annotation layer, while text which is part of the product itself (plaques, control panels etc.) is associated with the scene, image layer. Analogously,
parallel slanted lines used to indicate crosshatching, for instance, belong to the annotation layer, as they represent a section in matter”; the recognized alphanumeric characters are the predefined text pattern which are classified as text); 


Dori does not teach but Xometry does teach:
identifying a second depiction of the component and a second text string included in the electronic illustration, the second depiction of the component illustrating a perspective of the component that is different than another perspective illustrated in the first depiction of the component (Xometry: page 20 depicts two perspectives of the same part; page 25, “32” of Maximum roughness is a different text string than “.787                         
                            ±
                        
                     .01” of diameter with tolerance); 

processing the second text string associated to identify a second rule of multiple rules; generating a second modification value to modify the estimated production value for the component based on information included in the second rule; and updating the estimated production value based on the second modification value (multiple text strings are possible; note: paragraph [0057] of the publication states “The rule engine can inspect the extracted text from the design drawings and performs one or more tasks based on the extracted text. Examples of such tasks include adjusting a cost of a line item in a quote, adjusting a payout to a vendor, adjusting a lead time guarantee, generating a prompt for more information, generating a prompt for an adjustment to the design, generating a prompt for a go/no-go decision from a designer of the product, rejecting the order, and generating instructions for fulfillment verification (quality control)”; these limitations are therefore interpreted to mean that a cost is modified based on what the text says; Xometry: page 15, “You can assign a material by right clicking on the Edit Material icon in the design tree. If you already know your part is going to machined from Aluminum 6061-T6, you can set your material in the design tree and Xometry for SOLIDWORKS will do the work for you! If you change away from that material, you will be prompted to Update Quote. You can update your quote after any change or you can wait until you have made all required changes”; page 5, “quote to be updated after changing the part file material”; page 13, “If you change away from that material, you will be prompted to Update Quote. You can update your quote after any change or you can wait until you have made all required changes”; page 30, “How to add parts to your quote”, “How to create a PDF version of your quote”, “Click Review Quote to see all of the parts, in your quote, add parts, add certifications, and checkout”; in this case, the text is a selected material, which then adjusts the quote).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dori (directed to detecting and classifying text patterns) with Xometry (directed to estimating cost based on text) and arrived at detecting and classifying text patterns and estimating cost. One of ordinary skill in the art would have been motivated to make such a combination to easily “modify your design if needed… Specify any special features… Add and quote additional parts as relevant…Review your quote and order”, which is clearly desirable to one of ordinary skill (Xometry: page 6).

Regarding claim 13, Dori and Xometry teach: 
The method of claim 11, further comprising: 

deriving a first position for the first depiction of the component and a second position for the first text string included in the electronic illustration; and associating the first text string with the first depiction of the component based on determining that the first position of the first depiction of the component is within a threshold proximity of the second position of the first text string, wherein the first classification is assigned based on the association between the first text string and the first depiction of the component (Dori: page 248, “Leader pairs are also matched with their accompanying text boxes which are located and extracted for further OCR…Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”; if the dimension is associated with the corresponding geometry site of the drawing, this is detecting a position of the text relative to the position of the mechanical part). 

Regarding claim 14, Dori and Xometry teach:
The method of claim 11, wherein matching at least the subset of the first text string to the predefined text pattern further comprises: deriving a text type of each character in the first text string included in the electronic illustration; combining characters in the first text string of a common text type, wherein the combined characters of the common text type are matched to the predefined text pattern  (this claim is merely stating that the string of text is a combined statement to create one statement; Dori: page 244, “There is a difference between the customary physical text/graphics layer separation, in which small connected components are classified as text, while line art is classified as graphics, and our logical or functional layer separation. For instance, we advocate the classification of text components into one of the scene or one of the language layers according to its function. Alphanumeric characters and accompanying characteristic symbols, which are part of a dimension set or product description, are part of the language or annotation layer).

Regarding claim 15, Dori does not teach but Xometry does teach:
The method of claim 11, wherein processing the first text string associated with the first classification further includes: comparing a condition associated with the first rule with the first text string to determine whether the first text string satisfies the condition associated with the first rule; and responsive to determining that the first text string satisfies the condition associated with the first rule, applying the first rule to the first depiction of the component to generate the first modification value (It is unclear how it is known if the rule can be applied, i.e. what the conditions are. For the purposes of examination, the claim is interpreted to mean that the rule can be applied when it is a valid classification, i.e.  the rule will execute if the classification is available in the software (a material type, a finish type, finish instructions, a size specification; note: paragraph [0057] of the publication states “The rule engine can inspect the extracted text from the design drawings and performs one or more tasks based on the extracted text. Examples of such tasks include adjusting a cost of a line item in a quote, adjusting a payout to a vendor, adjusting a lead time guarantee, generating a prompt for more information, generating a prompt for an adjustment to the design, generating a prompt for a go/no-go decision from a designer of the product, rejecting the order, and generating instructions for fulfillment verification (quality control)”; these limitations are therefore interpreted to mean that a cost is modified based on what the text says; Xometry: page 15, “You can assign a material by right clicking on the Edit Material icon in the design tree. If you already know your part is going to machined from Aluminum 6061-T6, you can set your material in the design tree and Xometry for SOLIDWORKS will do the work for you! If you change away from that material, you will be prompted to Update Quote. You can update your quote after any change or you can wait until you have made all required changes”; in this case, the text is a selected material, which then adjusts the quote).


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dori (directed to detecting and classifying text patterns) with Xometry (directed to estimating cost based on text) and arrived at detecting and classifying text patterns and estimating cost. One of ordinary skill in the art would have been motivated to make such a combination to easily “modify your design if needed… Specify any special features… Add and quote additional parts as relevant…Review your quote and order”, which is clearly desirable to one of ordinary skill (Xometry: page 6).

Regarding claim 16, Dori teaches:

obtaining an image file of a mechanical part to be manufactured, wherein the image file includes a depiction of the mechanical part and text (Dori: page 252, “the raster scanned drawing is vectorized, text is extracted and recognized, the dimensioning is analysed, ‘syntactic’ features, such as crosshatching patterns, are identified and functional information such as the presence of a gear is extracted”); 

detecting a depiction of the mechanical part in the image file (Dori: page 252, “presence of a gear is extracted”); 

extracting the text from the image file (Dori: page 252, “the raster scanned drawing is vectorized, text is extracted and recognized, the dimensioning is  analysed, ‘syntactic’ features, such as crosshatching patterns, are identified and functional information such as the presence of a gear is extracted”), wherein extracting the text comprises: 

detecting a position of the text relative to a position of the depiction of the mechanical part (Dori: page 248, “Leader pairs are also matched with their accompanying text boxes which are located and extracted for further OCR…Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”; if the dimension is associated with the corresponding geometry site of the drawing, this is detecting a position of the text relative to the position of the mechanical part), and matching at least a subset of the text to a predefined text pattern (Dori: page 248, “Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”; page 251, “basic template matching for extracting specific patterns”; page 252, “the raster scanned drawing is vectorized, text is extracted and recognized”; the specific patterns and recognized text are considered ‘predefined’); 

assigning to the text based on the matching predefined text pattern, a first classification of a set of classifications that corresponds to a type of information included in the text pattern (Dori: page 244, “There is a difference between the customary physical text/graphics layer separation, in which small connected components are classified as text, while line art is classified as graphics, and our logical or functional layer
separation. For instance, we advocate the classification of text components into one of the scene or one of the language layers according to its function. Alphanumeric characters and accompanying characteristic symbols, which are part of a dimension set or product description,
are part of the language or annotation layer, while text which is part of the product itself (plaques, control panels etc.) is associated with the scene, image layer. Analogously,
parallel slanted lines used to indicate crosshatching, for instance, belong to the annotation layer, as they represent a section in matter”; the recognized alphanumeric characters are the predefined text pattern which are classified as text), 

wherein the first classification assigned is based on the detected position of the text (Dori: page 248, “Leader pairs are also matched with their accompanying text boxes which are located and extracted for further OCR…Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”; page 244, “These include primarily wires (a generic name for bars (straight line segments)) and circular arcs, accompanying text and domain-specific symbols”; page 244, “There is a difference between the customary physical text/graphics layer separation, in which small connected components are classified as text, while line art is classified as graphics, and our logical or functional layer separation. For instance, we advocate the classification of text components into one of the scene or one of the language layers according to its function. Alphanumeric characters and accompanying characteristic symbols, which are part of a dimension set or product description, are part of the language or annotation layer, while text which is part of the product itself (plaques, control panels etc.) is associated with the scene, image layer”; if the dimension is associated with the corresponding geometry site of the drawing, this is detecting a position of the text relative to the position of the mechanical part; if text is ‘accompanying’ it is assigned based on its position); 

Dori teaches that small connected components are classified as text but does not teach that rules are generated based on the text. Xometry does teach:
A non-transitory machine-readable medium having machine executable instructions stored thereon that, when executed by one or more processors, direct the one or more processors to perform a method for automatically providing an estimate for manufacturing a mechanical part page 30, “How to add parts to your quote”, “How to create a PDF version of your quote”, “Click Review Quote to see all of the parts, in your quote, add parts, add certifications, and checkout”, the method comprising:

processing the text associated with the first classification using a rules engine, including: identifying a first rule of multiple rules in the rules engine that corresponds to the first classification; and generating a modification value for the mechanical part based on information included in the first rule in the rules engine that corresponds to the first classification (note: paragraph [0057] of the publication states “The rule engine can inspect the extracted text from the design drawings and performs one or more tasks based on the extracted text. Examples of such tasks include adjusting a cost of a line item in a quote, adjusting a payout to a vendor, adjusting a lead time guarantee, generating a prompt for more information, generating a prompt for an adjustment to the design, generating a prompt for a go/no-go decision from a designer of the product, rejecting the order, and generating instructions for fulfillment verification (quality control)”; these limitations are therefore interpreted to mean that a cost is modified based on what the text says; Xometry: page 15, “You can assign a material by right clicking on the Edit Material icon in the design tree. If you already know your part is going to machined from Aluminum 6061-T6, you can set your material in the design tree and Xometry for SOLIDWORKS will do the work for you! If you change away from that material, you will be prompted to Update Quote. You can update your quote after any change or you can wait until you have made all required changes”; in this case, the text is a selected material, which then adjusts the quote); 

generating an estimate for manufacturing the mechanical part that includes the modification value (Xometry: page 5, “quote to be updated after changing the part file material”; page 13, “If you change away from that material, you will be prompted to Update Quote. You can update your quote after any change or you can wait until you have made all required changes”; page 30, “How to add parts to your quote”, “How to create a PDF version of your quote”, “Click Review Quote to see all of the parts, in your quote, add parts, add certifications, and checkout”); and

providing the estimate for the mechanical part to a client device (Xometry: page 30, “How to add parts to your quote”, “How to create a PDF version of your quote”, “Click Review Quote to see all of the parts, in your quote, add parts, add certifications, and checkout”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dori (directed to detecting and classifying text patterns) with Xometry (directed to estimating cost based on text) and arrived at detecting and classifying text patterns and estimating cost. One of ordinary skill in the art would have been motivated to make such a combination to easily “modify your design if needed… Specify any special features… Add and quote additional parts as relevant…Review your quote and order”, which is clearly desirable to one of ordinary skill (Xometry: page 6).

Regarding claim 17, Dori and Xometry teach:
The non-transitory machine-readable medium of claim 16: 

wherein detecting the position of the text relative to the position of the depiction of the mechanical part comprises deriving a first position for a region of the depiction of the mechanical part and a second position for the text included in the image file; and wherein the method further comprises associating the text with the region of the depiction of the mechanical part based on determining that the first position of the region of the depiction of the mechanical part is within a threshold proximity of the second position of the text, wherein the first classification is identified based on the association between the text and the region of the depiction of the mechanical part (this claim merely is stating that the text is associated with the part due to its proximity; Dori: page 248, “Leader pairs are also matched with their accompanying text boxes which are located and extracted for further OCR…Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”; if the dimension is associated with the corresponding geometry site of the drawing, this is detecting a position of the text relative to the position of the mechanical part; if text is ‘accompanying’ it is assigned based on its position).

Regarding claim 18, Dori and Xometry teach:
The non-transitory machine-readable medium of claim 16, wherein matching at least the subset of the text to the predefined text pattern further comprises:

deriving a text type of each character in the text; combining characters in the text of a common text type, wherein the combined characters of the common text type are included as part of the text pattern (this claim is merely stating that the string of text is a combined statement to create one statement; Dori: page 244, “There is a difference between the customary physical text/graphics layer separation, in which small connected components are classified as text, while line art is classified as graphics, and our logical or functional layer separation. For instance, we advocate the classification of text components into one of the scene or one of the language layers according to its function. Alphanumeric characters and accompanying characteristic symbols, which are part of a dimension set or product description, are part of the language or annotation layer); 

comparing a first character comprising a symbol text type in the text with a repository of known symbols to derive a first definition of the first character; and identifying a set of characters of various text types, the set of characters including the first character and a second set of characters of another text type, wherein the set of characters matched to the predefined text pattern and are utilized in classifying the text (For the purposes of examination, the claim is interpreted to mean that the symbols such as “Ø” are understood by the software and that the series of text is combined to create a “text pattern” which is understood by the software; Dori: page 244, “functional symbols, such as the cross in a bail bearing centre”; page 245, “Symbol and character recognition is included as a module in some systems. The characters in strings can be recognized using one of the many available optical character recognition (OCR) techniques. Technical symbols are more difficult to recognize, but various specialized methods exist for this purpose”).

Regarding claim 20, Dori teaches :
The non-transitory machine-readable medium of claim 16, further comprising: 

extracting from the image file, an indicator associated with the portion of text, determining that a direction of the indicator identifies a region of the depiction of the mechanical part; associating the text with the region of the depiction of the mechanical part based on the direction of the indicator (Dori: Figures 1 and 6 depict arrows pointing to elements; page 248, “Leader pairs are also matched with their accompanying text boxes which are located and extracted for further OCR…Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; page 245, “Graphics primitives are detected by many systems; the most usual primitives in technical documents in addition to bars are broken lines’, circles and circular arcs, arrowheads, and crosshatched areas”;  each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”);  and 


Dori does not teach but Xometry does teach:
applying the modification value to a component of the mechanical part that corresponds to the region of the depiction of the mechanical part associated with the text; wherein classifying the text based on the detected position of the text comprises classifying the text based on the region of the depiction of the mechanical part associated with the text (this limitation is interpreted to mean that the text modifies the part; Xometry: page 15, “You can assign a material by right clicking on the Edit Material icon in the design tree. If you already know your part is going to machined from Aluminum 6061-T6, you can set your material in the design tree and Xometry for SOLIDWORKS will do the work for you! If you change away from that material, you will be prompted to Update Quote. You can update your quote after any change or you can wait until you have made all required changes”; in this case, the text is a selected material, which then adjusts the quote).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dori (directed to detecting and classifying text patterns) with Xometry (directed to estimating cost based on text) and arrived at detecting and classifying text patterns and estimating cost. One of ordinary skill in the art would have been motivated to make such a combination to easily “modify your design if needed… Specify any special features… Add and quote additional parts as relevant…Review your quote and order”, which is clearly desirable to one of ordinary skill (Xometry: page 6).

Regarding claim 21, Dori and Xometry teach:
The computer-implemented method of claim 1, wherein extracting the portion of text from the electronic illustration further comprises: 

performing optical character recognition on the electronic illustration (Dori: page 245, “Symbol and character recognition is included as a module in some systems. The characters in strings
can be recognized using one of the many available optical character recognition (OCR) techniques”).

Regarding claim 22, Dori and Xometry teach:
The computer-implemented method of claim 1, wherein extracting the portion of text from the electronic illustration further comprises: 

extracting, from the electronic illustration, text encodings embedded in the electronic illustration (Dori: page 245, “Symbol and character recognition is included as a module in some systems. The characters in strings can be recognized using one of the many available optical character recognition (OCR) techniques”; page 252, “the raster scanned drawing is vectorized, text is extracted and recognized”).

Regarding claim 23, Dori teaches:
The computer-implemented method of claim 1, further comprising:

analyzing a computer-aided design (CAD) model of the mechanical part to identify a feature of the CAD model that is within a threshold proximity to the detected position of the portion of text in the electronic illustration of the design of the mechanical part; associating the portion of text with the identified feature of the CAD model (Dori: page 248, “Leader pairs are also matched with their accompanying text boxes which are located and extracted for further OCR…Specific tools are used to detect arrowheads and to segment the textual part as well as arrowheads. The recognition and identification of the dimensioning is performed by using a 2D grammar; each dimension is then associated with the corresponding geometry site of the drawing, of which it becomes an attribute”; page 244, “These include primarily wires (a generic name for bars (straight line segments)) and circular arcs, accompanying text and domain-specific symbols”;  if the dimension is associated with the corresponding geometry site of the drawing, this is detecting a position of the text relative to the position of the mechanical part); and

Dori does not teach but Xometry does teach:
applying the modification value to a component of the mechanical part that corresponds to the identified feature of the CAD model (Xometry: page 5, “quote to be updated after changing the part file material”; page 13, “If you change away from that material, you will be prompted to Update Quote. You can update your quote after any change or you can wait until you have made all required changes”; page 30, “How to add parts to your quote”, “How to create a PDF version of your quote”, “Click Review Quote to see all of the parts, in your quote, add parts, add certifications, and checkout”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Dori (directed to detecting and classifying text patterns) with Xometry (directed to modifying components) and arrived at detecting and classifying text patterns and modifying components. One of ordinary skill in the art would have been motivated to make such a combination to easily “modify your design if needed… Specify any special features… Add and quote additional parts as relevant…Review your quote and order”, which is clearly desirable to one of ordinary skill (Xometry: page 6).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148